UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end:June 30, 2015 Date of reporting period:June 30, 2015 Item 1. Report to Stockholders. LK Balanced Fund Institutional Class Shares – LKBLX Annual Report www.lkfunds.com June 30, 2015 LK Balanced Fund July 27, 2015 Dear Fellow Shareholders, While the overall U.S. economy remains in good shape, the decline in energy and energy-related sectors negatively impacted portfolio performance.Over the past twelve months, the LK Balanced Fund (the “Fund”) suffered a 5.55% decline.This compares to benchmark returns of 7.42% for the S&P 500® Index, 1.86% for the Barclays US Aggregate Bond Index, and 3.11% for the Lipper Balanced Funds Index.The past twelve months Fund performance deviated from index performance primarily due to relative over exposure to energy and energy-related stocks on the equity side of the portfolio.While these securities appear to remain solid long term companies, the sharp decline in oil prices led to a significant sell-off in their share prices.Falling energy prices and a strong dollar have dominated the news flow for some time, a situation that is unlikely to abate in the near term.We would expect lower oil prices to eventually lead to increases in consumer spending which should drive growth in demand and production.Although the economy may lose a little momentum when (if) short-term interest rates start to rise, we expect the economic expansion cycle to continue going forward. Overall, U.S. corporations appear healthy with strong balance sheets.This is especially true of your Fund portfolio holdings.Fund equity holdings consist of a mix of companies with varying degrees of sensitivity to overall market conditions.Well known quality corporations like Walt Disney (DIS) and ConAgra Foods (CAG) had a positive effect on portfolio performance over the past year, while the energy and energy-related holdings such as Anadarko Petroleum (APC), Chesapeake Energy (CHK), Chicago Bridge & Iron (CBI), and Freeport-McMoRan (FCX) all provided negative returns.We believe in taking a long-term investing view and focus on tangible financial fundamentals, rather than reacting to market volatility and sensationalized headlines.Near-term performance is often driven more by market forces than by corporate performance.We attempt to identify corporations whose performance over time will be recognized and reflected in the market price of their securities.The commonly held belief that the Fed will raise interest rates shortly has been acting as a depressant on market returns, but we continue to see compelling fundamentals that could work their way into valuations. Our crystal ball doesn’t tell us how long the current bull market will last, but remaining calm in the face of volatility, while focusing on what appear to be strong long-term fundamentals, seems to be the most prudent path toward possibility of positive outcomes in the future. The past year was one of the most challenging in our careers, yet we continue to have a positive view of both the near and long-term future for the economy, the markets, and most importantly the LK Balanced Fund.As always, we thank you for your trust and confidence. Sincerely, Thomas J. Sudyka, Jr., CFA® Bruce H. Van Kooten, CFA® Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Fund holdings and allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the schedule of investments for a complete list of fund holdings. 1 LK Balanced Fund Mutual fund investing involves risk. Principal loss is possible. Securities of mid-cap and small-cap companies may be more volatile and less liquid than the securities of large-cap companies. Foreign companies involve risks not generally associated with investment in the securities of U.S. companies, including risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies. The Fund’s investments in debt securities will be subject to credit risk, interest rate risk, prepayment risk and duration risk. Credit risk is the risk that an issuer will not make timely payments of principal and interest. Interest rate risk is the risk that the value of debt securities fluctuates with changes in interest rates (e.g. increases in interest rates result in a decrease in value of debt securities). Pre-payment risk is the risk that the principal on debt securities will be paid off prior to maturity causing the Fund to invest in debt securities with lower interest rates. Investments in below investment grade debt securities and unrated securities of similar credit quality as determined by the Adviser (commonly known as “junk bonds”) involve a greater risk of default and are subject to greater levels of credit and liquidity risk. The Fund may be exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the Fund’s ability to sell particular securities at an advantageous price or in a timely manner. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Barclays US Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance. The Lipper Balanced Fund Index is an equally weighted index of the 30 largest U.S. Balanced Funds. One may not directly invest in an index. 2 LK Balanced Fund Value of $50,000 Investment (Unaudited) The chart assumes an initial investment of $50,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of June 30, 2015 One Year Five Year Ten Year Since Inception LK Balanced Fund(1)(2) (5.55)% 8.37% 6.50% 8.23% Lipper Balanced Funds Index(3) 3.11% 10.39% 6.10% 8.12% S&P 500 Index(4) 7.42% 17.34% 7.89% 10.28% Barclays Aggregate Bond Index(5) 1.86% 3.35% 4.44% 6.56% Fund commenced operations on July 1, 2012. The performance data quoted for periods prior to July 1, 2012 is that of the L/K Limited Partnership #1 (the “Partnership”).The Partnership commenced operations on December 31, 1986.The Partnership was not a registered mutual fund and was not subject to the same investment and tax restrictions as the Fund.If it had been, the Partnership’s performance might have been lower. The Lipper Balanced Funds Index is an equally weighted index of the 30 largest U.S. Balanced Funds. The Standard & Poor’s 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type. 3 LK Balanced Fund Expense Example (Unaudited) June 30, 2015 As a shareholder of the Fund, you incur ongoing costs, including management fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2015 – June 30, 2015). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate theexpenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (1/1/2015) Value (6/30/2015) (1/1/2015 to 6/30/2015) LK Balanced Fund Actual(2) LK Balanced Fund Hypothetical (5% return before expenses) Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.00%, multiplied by the average account value over the period, 181/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended June 30, 2015 of 0.16%.­ 4 LK Balanced Fund Allocation of Portfolio Net Assets (Unaudited) June 30, 2015 (% of Net Assets) Top Ten Holdings (Unaudited) June 30, 2015(1) (% of net assets) Texas Pacific Land Trust 3.4% Chicago Bridge & Iron 3.0% Walt Disney 3.0% Vulcan Materials 2.8% Lincoln Electric Holdings 2.7% Pfizer 2.5% Boeing 2.4% Microsoft 2.3% Verizon Communications 2.1% Symetra 2.0% First American Government Obligations, Class Z, is excluded from the Top Ten Holdings. 5 LK Balanced Fund Schedule of Investments June 30, 2015 Description Shares Value COMMON STOCKS – 60.6% Consumer Discretionary – 9.2% Cato, Class A $ Discovery Communications, Series C* LKQ* McDonald’s Walt Disney Winnebago Industries Consumer Staples – 3.4% ConAgra Foods Procter & Gamble Energy – 4.3% Chesapeake Energy Chevron ConocoPhillips Financials – 11.5% Berkshire Hathaway, Class A* 2 Berkshire Hathaway, Class B* Leucadia National Plum Creek Timber – REIT Symetra Texas Pacific Land Trust The St. Joe Company* Health Care – 5.9% Johnson & Johnson Pfizer Thermo Fisher Scientific Industrials – 14.3% Aerojet Rocketdyne Holdings* Boeing Chicago Bridge & Iron Costamare Kansas City Southern See Notes to the Financial Statements 6 LK Balanced Fund Schedule of Investments – Continued June 30, 2015 Description Shares/Par Value COMMON STOCKS – 60.6% (CONTINUED) Industrials – 14.3%(Continued) Lincoln Electric Holdings $ Precision Castparts Information Technology – 2.3% Microsoft Materials – 7.6% Cemex SAB de CV – ADR* Compass Minerals International Constellium, Class A* Vulcan Materials Telecommunication Services – 2.1% Verizon Communications Total Common Stocks (Cost $10,736,830) CORPORATE BONDS – 22.3% Consumer Discretionary – 3.0% McDonald’s 1.875%, 05/29/2019 $ Viacom 3.875%, 12/15/2021 Walt Disney 5.875%, 12/15/2017 Consumer Staples – 5.9% Archer-Daniels-Midland 4.479%, 03/01/2021 Campbell Soup 2.500%, 08/02/2022 Coca-Cola 7.125%, 08/01/2017 Procter & Gamble 1.800%, 11/15/2015 Wal-Mart Stores 3.625%, 07/08/2020 See Notes to the Financial Statements 7 LK Balanced Fund Schedule of Investments – Continued June 30, 2015 Description Par Value CORPORATE BONDS – 22.3% (CONTINUED) Consumer Staples – 5.9%(Continued) William Wrigley Jr. Company 4.650%, 07/15/2015 $ $ Energy – 1.9% ConocoPhillips 6.650%, 07/15/2018 Murphy Oil 3.700%, 12/01/2022 Financials – 3.9% Berkshire Hathaway 1.900%, 01/31/2017 JPMorgan Chase 3.500%, 03/28/2027^ Morgan Stanley 5.000%, 10/15/2030^ Health Care – 3.4% Pfizer 4.650%, 03/01/2018 Stryker 4.375%, 01/15/2020 Teva Pharmaceutical Finance IV 2.250%, 03/18/2020 Wyeth 5.500%, 02/15/2016 Industrials – 0.9% United Parcel Service 2.450%, 10/01/2022 Information Technology – 2.3% Corning 7.530%, 03/01/2023 Intel 2.700%, 12/15/2022 See Notes to the Financial Statements 8 LK Balanced Fund Schedule of Investments – Continued June 30, 2015 Description Par Value CORPORATE BONDS – 22.3% (CONTINUED) Information Technology – 2.3%(Continued) Motorola Solutions 3.750%, 05/15/2022 $ $ Telecommunication Services – 1.0% Qwest 7.125%, 11/15/2043 Total Corporate Bonds (Cost $5,825,679) MUNICIPAL BONDS – 5.4% Blair, Nebraska Water System Series C 3.500%, 12/15/2017 Colony, Texas Local Development Corporation Series A 2.594%, 10/01/2020 – BHAC Insured La Vista, Nebraska Economic Development Fund 6.530%, 10/15/2017 Lincoln, Nebraska Airport Authority Series C 3.628%, 07/01/2022 Omaha, Nebraska Special Tax, Build America Bonds Series B 4.130%, 10/15/2016 Ralston, Nebraska Series A 4.350%, 09/15/2024 Total Municipal Bonds (Cost $1,427,723) U.S. GOVERNMENT SECURITIES – 4.1% Federal National Mortgage Association 2.750%, 04/03/2028^ U.S. Treasury Notes# 2.125%, 01/15/2019 1.125%, 01/15/2021 Total U.S. Government Securities (Cost $1,044,381) See Notes to the Financial Statements 9 LK Balanced Fund Schedule of Investments – Continued June 30, 2015 Description Shares Value EXCHANGE-TRADED FUND – 0.7% SPDR Gold Trust* (Cost $125,676) $ SHORT-TERM INVESTMENT – 7.2% First American Government Obligations, Class Z, 0.01%(a) (Cost $1,918,369) Total Investments – 100.3% (Cost $21,078,658) Other Assets and Liabilities, Net – (0.3)% ) Total Net Assets – 100.0% $ * Non-income producing security. # U.S. Treasury inflation-protection securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. ^ Variable rate security – The rate shown is the rate in effect as of June 30, 2015. (a) The rate shown is the annualized seven day effective yield as of June 30, 2015. ADR – American Depositary Receipt. REIT – Real Estate Investment Trust. BHAC – Berkshire Hathaway Assurance Corporation. See Notes to the Financial Statements 10 LK Balanced Fund Statement of Assets and Liabilities June 30, 2015 ASSETS: Investments, at value (cost $21,078,658) $ Cash Dividends & interest receivable Prepaid expenses Total assets LIABILITIES: Payable to investment adviser Payable for investment securities purchased Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share $ See Notes to the Financial Statements 11 LK Balanced Fund Statement of Operations For the Year Ended June 30, 2015 INVESTMENT INCOME: Dividend income $ Less: Foreign taxes withheld ) Interest income Total investment income EXPENSES: Investment adviser fees (See Note 4) Fund administration & accounting fees (See Note 4) Transfer agent fees (See Note 4) Audit fees Compliance fees (See Note 4) Legal fees Postage & printing fees Trustee fees (See Note 4) Federal & state registration fees Custody fees (See Note 4) Other Total expenses before reimbursement/waiver Less: reimbursement/waiver from investment adviser (See Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments ) Net realized and unrealized loss on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See Notes to the Financial Statements 12 LK Balanced Fund Statements of Changes in Net Assets Year Ended Year Ended June 30, 2015 June 30, 2014 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year (including accumulated undistributed net investment income of $153,309 and $329,478, respectively) $ $ See Notes to the Financial Statements 13 LK Balanced Fund Financial Highlights For a Fund share outstanding throughout the year. Year Ended Year Ended Year Ended June 30, 2015 June 30, 2014 June 30, 2013 PER SHARE DATA: Net asset value, beginning of year $ $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) LESS DISTRIBUTIONS FROM: Net investment income ) ) ) Net realized gains ) ) ) Total distributions ) ) ) Net asset value, end of year $ $ $ TOTAL RETURN )% % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of year (in millions) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement/waiver % % % After expense reimbursement/waiver % % % Ratio of net investment income to average net assets: Before expense reimbursement/waiver % % % After expense reimbursement/waiver % % % Portfolio turnover rate 16
